Exhibit 10.8.1
FIRST AMENDMENT TO THE
CNA SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Restated Effective January 1, 2009)
        The CNA SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN, as restated by CNA
Financial Corporation effective January 1, 2009, is hereby amended as follows:
        1.        Effective on the date of execution of this Amendment,
Section 3.3 is amended to read as follows:
           “3.3 Withholding and Payroll Taxes. The Administrator shall withhold,
or shall direct the person making any payment to withhold, from payments made
hereunder any taxes required to be withheld from a Participant’s wages for the
federal or any state or local government. To the extent that benefits hereunder
are subject to tax under the Federal Insurance Contributions Act when they
become payable, the payment of the Participant’s benefit shall be accelerated to
the extent necessary to pay the amount of such tax, plus any federal, state or
local income tax withholding required by reason of such acceleration (including
the income tax payable upon the amount of income tax withholding) in accordance
with Treasury Regulation §1.409A-3(j)(4)(vi), and the benefit subsequently
payable to such Participant pursuant to Section 2.5 shall be reduced by an
amount equal to the benefit payable under Section 2.5 multiplied by a fraction,
the numerator of which is the amount of such acceleration and the denominator of
which is the lump sum value of the Participant’s benefit on the date as of which
the FICA tax is paid (or, if the Administrator elects to pay a Pre-2005 Benefit
as an annuity, each annuity payment will be reduced by the actuarial equivalent
of such reduction). The Administrator may, in its discretion, direct the
Participant’s Employer to withhold, all or a portion of such taxes from any
other compensation or other amounts payable to the Participant in lieu of
accelerating payment of the Participant’s benefit; provided that the
Administrator shall not allow Participants to pay such taxes to the Employer, or
otherwise provide Participants, directly or indirectly, with an election as to
whether the Participant’s benefit shall be accelerated. The Administrator’s
determination of the amount to be withheld, and the manner of satisfying the
withholding obligation shall be final and binding on all parties.”
        2.        Except as otherwise provided herein, the Plan shall remain in
full force and effect.
        IN WITNESS WHEREOF, this Amendment has been executed on behalf of CNA
Financial Corporation pursuant to the authority reserved under Section 5.1 of
the Plan, this 23rd day of December, 2009.

     
 
  CNA FINANCIAL CORPORATION
 
   
 
  By:   /s/ Thomas Pontarelli               
 
  Thomas Pontarelli, Executive Vice President &
 
  Chief Administration Officer, Continental Casualty
 
  Company

 